Appellant, Ernest Smith, was convicted on a charge that he did have in his possession 11 1/2 gallons of corn whisky with intent to sell the same, and his punishment fixed at imprisonment in the county jail for six months and a fine of $500. He has appealed from the judgment rendered upon such conviction.
The only question presented by the record in this case is the sufficiency of the evidence to support the verdict.
C.W. Boots, deputy sheriff, testified that in executing a search warrant he found a still and 11 1/2 gallons of corn whisky in the cellar of appellant's house in Spelter City. This testimony was undisputed.
We deem it sufficient to say that the record shows that the trial was free from error, and the testimony on the part of the state, if credited, as it was, was ample.
The judgment is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 402